EXHIBIT 10.2

NON-SOLICITATION, NON-COMPETITION

AND CONFIDENTIALITY AGREEMENT

The undersigned enter into this NON-SOLICITATION, NON-COMPETITION AND
CONFIDENTIALITY AGREEMENT (the “Agreement”) between Gentiva Health Services,
Inc. including its subsidiaries, affiliates, divisions, successors, and related
entities (“Gentiva”) and                                                      
(“Employee”), effective the date signed below by Employee.

Employee acknowledges and agrees that Gentiva is engaged in the highly
competitive business of providing home healthcare and hospice services.
Gentiva’s engagement in this business has involved and continues to involve the
expenditure of substantial amounts of money and the use of skills developed over
a long period of time. As a result of these investments of money, skill and
time, Gentiva has developed and will continue to develop certain valuable Trade
Secrets and Confidential Information that are peculiar to Gentiva’s business and
the disclosure of which would cause Gentiva great and irreparable harm. Gentiva
also has invested a great deal of time and money in developing relationships
with its employees, vendors, patients and referral sources.

Employee acknowledges and agrees that in rendering services to Gentiva, Employee
will be exposed to and learn much information about Gentiva’s business,
including valuable Confidential Information and Trade Secrets, which Employee
would not have access to if not for Employee’s employment with Gentiva and which
it would be unfair to disclose to others, or to use to Gentiva’s disadvantage.

Employee acknowledges and agrees that the restrictions contained in this
Agreement are necessary and reasonable to protect Gentiva’s legitimate business
interests in its Trade Secrets, valuable Confidential Information, relationships
and goodwill with its employees and relationships and goodwill with its existing
and prospective vendors, patients and referral sources.

Employee acknowledges that Employee’s skills, education and training qualify
Employee to work and obtain employment which does not violate this Agreement and
that the restrictions in this Agreement have been crafted as narrowly as
reasonably possible to protect Gentiva’s legitimate business interests in its
Trade Secrets, valuable Confidential Information, relationships and goodwill
with its employees and relationships and good will with its existing and
prospective vendors, patients and referral sources.

In consideration of the mutual promises and obligations in this Agreement,
including but not limited to, Gentiva employing and/or continuing to employ
Employee as an at-will employee, and other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, Gentiva and
Employee agree as follows:



--------------------------------------------------------------------------------

1. Non-Solicitation of Patients

Employee agrees that during Employee’s employment with Gentiva and for a period
of two (2) years after termination of Employee’s employment with Gentiva, either
with or without cause upon the initiative of either Gentiva or Employee,
Employee will not solicit or attempt to solicit (either directly or by assisting
others) any business from Gentiva’s patients or prospective patients which are
actively being sought by Gentiva at the time of Employee’s termination for the
purpose of providing services that are competitive with the type of services
provided by Gentiva at the time of Employee’s termination. This restriction
shall apply only to patients and prospective patients with whom Employee had
Material Contact during the last two years of Employee’s employment with
Gentiva. For purposes of this Section 1 “Material Contact” means contact between
Employee and an existing or prospective patient of Gentiva: (a) with whom
Employee dealt on behalf of Gentiva within two years prior to the date of
Employee’s termination; (b) whose dealings with Gentiva were coordinated or
supervised by Employee within two years prior to the date of Employee’s
termination; (c) about whom Employee obtained confidential information in the
ordinary course of business as a result of Employee’s association with Gentiva
within two years prior to the date of Employee’s termination; or, (d) who
receives services authorized by Gentiva, the sale or provision of which results
or resulted in compensation, commissions, or earnings for Employee within two
years prior to the date of Employee’s termination.

 

2. Non-Solicitation of Referral Sources

Employee agrees that during Employee’s employment with Gentiva and for a period
of two (2) years after termination of Employee’s employment with Gentiva, either
with or without cause upon the initiative of either Gentiva or Employee,
Employee will not solicit or attempt to solicit (either directly or by assisting
others) any business or referrals from Gentiva’s referral sources or prospective
referral sources which are actively being sought by Gentiva at the time of
Employee’s termination for the purpose of providing services that are
competitive with the type of services provided by Gentiva at the time of
Employee’s termination. This restriction shall apply only to referral sources
and prospective referral sources with whom Employee had Material Contact during
the last two years of Employee’s employment with Gentiva. For purposes of this
Section 2 “Material Contact” means contact between Employee and an existing or
prospective referral source of Gentiva: (a) with whom Employee dealt on behalf
of Gentiva within two years prior to the date of Employee’s termination;
(b) whose dealings with Gentiva were coordinated or supervised by Employee
within two years prior to the date of Employee’s termination; (c) about whom
Employee obtained confidential information in the ordinary course of business as
a result of Employee’s association with Gentiva within two years prior to the
date of Employee’s termination; or, (d) who refers services authorized by
Gentiva, the sale or provision of which results or resulted in compensation,
commissions, or earnings for Employee within two years prior to the date of
Employee’s termination.

 

Page 2 of 7



--------------------------------------------------------------------------------

3. Non-Solicitation of Employees

Employee agrees that during Employee’s employment with Gentiva and for a period
of two (2) years after termination of Employee’s employment with Gentiva, either
with or without cause upon the initiative of either Gentiva or Employee,
Employee will not recruit, hire or attempt to recruit or hire, or solicit or
encourage to leave their employment with Gentiva (either directly or by
assisting others) any other employee of Gentiva with whom Employee had Material
Contact during the last two years of Employee’s employment with Gentiva. For
purposes of this Section 3 “Material Contact” means contact for the purpose of
furthering Gentiva’s business.

 

4. Non-Competition

Employee agrees that during Employee’s employment with Gentiva, Employee will
not (either directly or by assisting others) compete with Gentiva or engage in
any activity or pursue any interest that in any way conflicts with Gentiva’s
interests.

Employee further agrees that for a period of two (2) years after termination of
Employee’s employment with Gentiva, either with or without cause upon the
initiative of either Gentiva or Employee, Employee shall not (either on
Employee’s own behalf or on another’s behalf) perform job activities of the type
Employee conducted or provided for Gentiva within the two years prior to
Employee’s termination, for purposes of providing services that are competitive
with services provided by Gentiva at the time of Employee’s termination. This
restriction shall apply only within the territory where Employee is working for
Gentiva at the time of Employee’s termination. Employee and Gentiva agree and
acknowledge that the territory where Employee is working for Gentiva at the time
of Employee’s termination includes the geographic territory within: (a) a 20
mile radius of every Gentiva office or facility over which or in which Employee
had job responsibilities at the time of Employee’s termination; (b) a 20 mile
radius of every Gentiva office or facility which is included in Employee’s
geographic territory of job responsibility at the time of Employee’s
termination; and, (c) a 50 mile radius of Employee’s primary place of employment
at the time of Employee’s termination. Employee agrees that because of the
nature of Gentiva’s business, the nature of Employee’s job responsibilities, and
the nature of the Confidential Information and Trade Secrets of Gentiva to which
Gentiva will give Employee access, any breach of this provision by Employee
would result in the inevitable disclosure of Gentiva’s Trade Secrets and
Confidential Information to its direct competitors.

 

5. Confidentiality

During Employee’s employment with Gentiva and at any time after the termination
of Employee’s employment with Gentiva, either with or without cause upon the
initiative of either Gentiva or Employee, Employee will not publish or disclose,
use for Employee’s own benefit or the benefit of others, or divulge or convey to
others, any Trade Secrets of Gentiva or that of third parties obtained by
Employee in the course of Employee’s employment with Gentiva. “Trade Secret”
means any and all information, knowledge or data in any form whatsoever,
tangible or intangible, that is considered a trade secret under

 

Page 3 of 7



--------------------------------------------------------------------------------

applicable law. This promise of confidentiality is in addition to, and does not
limit, any common law or statutory rights of Gentiva to prevent disclosure,
publication or use of its Trade Secrets.

Employee further agrees that during Employee’s employment with Gentiva and at
any time after the termination of Employee’s employment with Gentiva, either
with or without cause upon the initiative of either Gentiva or Employee,
Employee will not publish or disclose, use for Employee’s own benefit or the
benefit of others, or divulge or convey to others, any Confidential Information
of Gentiva. “Confidential Information” means any and all Gentiva data and
information in any form whatsoever, tangible or intangible, which: relates to
the business of Gentiva, regardless of whether the data or information
constitutes a Trade Secret; is disclosed to Employee or of which Employee became
aware as a consequence of Employee’s relationship with Gentiva; has value to
Gentiva; and is not generally known to Gentiva’s competitors. Confidential
Information includes Gentiva’s Trade Secrets, Gentiva’s methods of operation,
names of Gentiva patients and referral sources, Gentiva price lists, Gentiva’s
financial information and projections, and personnel data on Gentiva employees.
Confidential Information does not include data or information: (a) which has
been voluntarily disclosed to the public by Gentiva, except where such public
disclosure has been made by Employee without authorization from Gentiva;
(b) which has been independently developed and disclosed by others; or (c) which
has otherwise entered the public domain through lawful means. This promise of
confidentiality is in addition to, and does not limit, any common law or
statutory rights of Gentiva to prevent disclosure, publication or use of its
Confidential Information.

 

6. Return of Gentiva Property

Upon termination of Employee’s employment with Gentiva or at any other time at
Gentiva’s request, Employee agrees to deliver promptly to Gentiva all Gentiva
property, including, but not limited to, patient lists or names, addresses and
services, patient background information, patient files, patient care
directives, all drawings, blueprints, manuals, letters, notes, notebooks,
reports, sketches, formulae, manufacturing processes, source codes, computer
programs and similar items, memoranda, information and materials concerning
actual and prospective referral sources, patients or business lists and all
other materials and all copies thereof relating in any way to Gentiva’s business
or patients which were obtained by Employee during the period of Employee’s
employment with Gentiva which are in Employee’s possession, custody or control.
Employee further agrees not to make or retain any copies of any of the foregoing
and will so represent to Gentiva upon termination of Employee’s employment.

 

7. Proprietary Information and Inventions

Employee agrees that any and all information and data originated by Employee
while employed by Gentiva and, where applicable, by other employees or
associates under Employee’s direction or supervision in connection with or as a
result of Employee’s employment, shall be promptly disclosed to Gentiva, shall
become Gentiva’s property, and shall be kept confidential by Employee. Any and
all such information and data,

 

Page 4 of 7



--------------------------------------------------------------------------------

reduced to written, graphic, or other tangible form and any and all copies and
reproductions thereof shall be furnished to Gentiva upon request and in any case
shall be returned to Gentiva upon termination of Employee’s employment with
Gentiva.

Employee agrees that Employee will promptly disclose to Gentiva all inventions
or discoveries made, conceived, or for the first time reduced to practice in
connection with or as a result of the work and/or services Employee performs for
Gentiva.

Employee agrees that Employee will assign the entire right, title, and interest
in any such invention or inventions and any patents that may be granted thereon
in any country in the world concerning such inventions to Gentiva. Employee
further agrees that Employee will, without expense to Gentiva, execute all
documents and do all acts which may be necessary, desirable, or convenient to
enable Gentiva, at its expense, to file and prosecute applications for patents
on such inventions, and to maintain patents granted thereon.

 

8. Non-Disparagement

Employee agrees that during Employee’s employment with Gentiva and for a period
of three (3) years following the termination of Employee’s employment with
Gentiva, Employee will not take any action or make any statement which
disparages Gentiva or its practices or which disrupts or impairs Gentiva’s
normal operations. Nothing in this provision shall limit any common law or
statutory rights of Gentiva or obligations of Employee.

 

9. Equitable Relief

Employee acknowledges that Employee possesses unique skills, knowledge and
ability, and agrees that any breach of the provisions of this Agreement would
cause Gentiva irreparable injury which would not reasonably or adequately be
compensated by damages in an action at law. Therefore, Employee agrees that
Gentiva shall be entitled, in addition to any other remedies it may have under
this Agreement, at law or otherwise, to immediate injunctive and other equitable
relief to prevent or curtail any breach of this Agreement by Employee. Nothing
in this Agreement shall prohibit Gentiva from seeking or recovering any legal or
monetary damages to which it may be entitled if Employee breaches this
Agreement.

 

10. Severability and Modification

Employee and Gentiva expressly agree that the covenants and agreements contained
in this Agreement are independent, separate, severable, and divisible, and in
the event any portion or portions of such paragraphs are declared invalid or
unenforceable, the validity of the remaining paragraphs of this Agreement will
not be affected. If any provision contained herein shall for any reason be held
excessively broad or unreasonable as to time, territory, activity, services or
interest to be protected or otherwise unenforceable, the court is hereby
empowered and requested to modify such provision by narrowing it, so as to make
it reasonable and enforceable to the extent provided under applicable law.

 

Page 5 of 7



--------------------------------------------------------------------------------

11. Waiver

The waiver by Gentiva of a breach of any provision of this Agreement by Employee
shall not operate or be construed as a waiver of any subsequent breach by
Employee or of any of Gentiva’s rights under this Agreement.

 

12. Entire Agreement

This Agreement contains the entire agreement between Employee and Gentiva with
respect to the subject matters contained in the Agreement. It may not be changed
orally, but only by an agreement in writing signed by the President of Gentiva
and Employee. This Agreement supersedes any prior or contemporaneous
discussions, negotiations, understandings, arrangements, or agreements between
Gentiva and Employee with respect to the subject matters contained in this
Agreement.

 

13. Future Employers

Employee agrees that Gentiva may notify anyone employing Employee or evidencing
an intention to employ Employee as to the existence and provisions of this
Agreement and may provide any such person or organization a copy of this
Agreement. Employee agrees that for a period of two (2) years after termination
of Employee’s employment with Gentiva for any reason, Employee will provide
Gentiva with the identity of any employer Employee goes to work for along with
Employee’s job title and anticipated job duties with any such employer. Employee
further agrees to provide a copy of this Agreement to anyone who employs
Employee within two (2) years of the termination of Employee’s employment with
Gentiva.

 

14. Attorneys’ Fees and Costs

In the event Employee breaches this Agreement, Employee shall be liable to
Gentiva for all costs of enforcement, including attorneys’ fees and court costs,
in addition to all other damages and redress available to Gentiva in equity or
in law.

 

15. Binding Effect

The covenants, terms, and provisions set forth in this Agreement shall inure to
the benefit of and be enforceable by Gentiva and its successors, assigns, and
successors-in-interest, including, without limitation, any corporation,
partnership, or other entity with which Gentiva may be merged or by which it may
be acquired. Employee may not assign Employee’s rights and obligations under
this Agreement to any other party.

 

16. Employment At-Will Relationship

Employee and Gentiva agree that nothing in this Agreement alters the at-will
nature of Employee’s employment relationship with Gentiva and that either
Employee or Gentiva may terminate the employment relationship at any time for
any reason. Employee further agrees that nothing in this Agreement limits
Gentiva’s right to alter or modify Employee’s job title or job duties and
responsibilities any time at Gentiva’s discretion.

 

Page 6 of 7



--------------------------------------------------------------------------------

17. Choice of Law And Exclusive Jurisdiction and Venue

Employee and Gentiva agree that this Agreement shall be governed by and
construed under the laws of the State of Georgia. Employee and Gentiva further
agree that it is their intent that the provisions in this Agreement which are
covered by O.C.G.A. §§ 13-8-50 through 13-8-59 (“Georgia Statute”) shall be
governed by the Georgia Statute and that this Agreement should be interpreted to
maximize the scope of the enforceability of its terms consistent with the
Georgia Statute. Employee and Gentiva also agree that the exclusive venue for
any dispute arising under this Agreement shall be either the Superior Court of
Cobb County, Georgia or the United States District Court for the Northern
District of Georgia, Atlanta Division. Employee and Gentiva consent to the
jurisdiction and venue of these courts and waive any challenge to the
jurisdiction and venue of these courts.

IN WITNESS WHEREOF, Gentiva and Employee have executed this Agreement as of the
day and year set forth below.

 

EMPLOYEE:     GENTIVA HEALTH SERVICES, INC. By:  

 

    By:  

 

  Signature       Signature  

 

Print Name

     

 

Print Name

Date:  

 

     

 

        Title       Date:  

 

 

Page 7 of 7